DETAILED ACTION
Claims 1-12 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Drawings
The drawings are objected to because the following claimed subject matter are not labelled with a corresponding reference character:
Suspended footrest device (Claim 1 line 2)
Fixed location (Claim 1 lines 2-3)
Pair of spaced-apart footrests (Claim 1 line 4)
Elongated member (Claim 1 line 5)
Pair of opposed ends (Claim 1 lines 6-7)
Medial section (Claim 1 line 7)
Central connector (Claim 1 line 8)
Flexible and non-rigid suspension member (Claim 1 line 12)
A first end (Claim 1 lines 12-13)
A second end (Claim 1 line 13)
Activity tracker (Claim 1 line 16)
The drawings are objected to because of the following reasons:
It is unclear if reference character “100” of Figure 1, as described as the “activity tracking apparatus” on page 14 lines 7-8 of the specification, is referring to the apparatus in its entirety, or to the flexible and non-rigid member of claim 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following reasons:
Reference characters "314" and "316" have both been used to designate the temperature sensor as described in the invention disclosure.
Examiner notes that on page 15 line 4, reference character “314” belongs to the ambient light sensor.
Reference characters "316" and "318" have both been used to designate the ARM Cortex M0 microprocessor as described in the invention disclosure.
Examiner notes that on page 15 line 4, reference character “316” belongs to the temperature sensor
Reference character "318" has been used to designate both the ARM Cortex M0 microprocessor and the on-board flash-memory as described in the invention disclosure.
Examiner notes that on page 15 lines 4-5, reference character “318” belongs to the ARM Cortex M0 microprocessor.

The drawings received on April 28, 2020 are objected to as failing to comply with 37 CFR 1.84(l) because Figs. 4, 7-18, and 19A-F contain lines, numbers, and letters that are not sufficiently dense and dark, and uniformly thick and well-defined.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains 152 words. See MPEP § 608.01(b).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
Suspended footrest device (Claim 1 line 2)
Fixed location (Claim 1 lines 2-3)
Pair of spaced-apart footrests (Claim 1 line 4)
Elongated member (Claim 1 line 5)
Pair of opposed ends (Claim 1 lines 6-7)
Medial section (Claim 1 line 7)
Central connector (Claim 1 line 8)
Flexible and non-rigid suspension member (Claim 1 line 12)
First end (Claim 1 lines 12-13)
Second end (Claim 1 line 13)
Leg movement (Claim 1 line 17)
Duration counter (Claim 2 line 1)
Start and stop input (Claim 2 line 2)
Output (Claim 3 line 3)

Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claim 1: On line 6, “spaced-apart footrests” should be ---pair of spaced-apart footrests---
the said pair of spaced-apart footrests---
On line 9, “footrests” should be ---pair of spaced-apart footrests---
On line 14, “footrest device” should be ---suspended footrest device--- This is the same correction for claim 1 line 15.
On line 16, “leg movement by said person” should be ---said person’s legs---
Claim 2: On line 2, “leg movement” should be ---said activity due to said person’s legs---
Claim 3: On line 2, “said person’s smartphone” should be ---a smartphone---
On line 3, “the output” should be ---an output---
Claim 4: On line 1, “an electronic interface device” should be ---said electronic interface device---
On line 2, “said person” should be ---a person---
Claim 5: On line 1, “a interface” should be ---an interface---
Claim 6: On line 6, “spaced-apart footrests” should be ---pair of spaced-apart footrests---
On line 7, “each of said spaced-apart footrests” should be ---the said pair of spaced-apart footrests---
On line 9, “footrests” should be ---pair of spaced-apart footrests---
On line 14, “footrest device” should be ---suspended footrest device--- This is the same correction for claim 6 line 16.
On line 17, “leg movement by said person” should be ---said person’s legs---
Claim 7: On lines 2-3, “said leg movement” should be ---said activity due to said person’s legs---
Claim 8: On lines 2-3, “said person’s smartphone” should be ---a smartphone---
On line 4, “the output” should be ---an output---
Claim 9: On line 2, “an electronic interface device” should be ---said electronic interface device---
On line 3, “said person” should be ---a person---
Claim 10: On line 1, “ecommerce” should be ---an ecommerce communication link---
Claim 11: On line 6, “spaced-apart footrests” should be ---pair of spaced-apart footrests---
On line 7, “each of said spaced-apart footrests” should be ---the said pair of spaced-apart footrests---
On line 9, “footrests” should be ---pair of spaced-apart footrests---
On line 14, “footrest device” should be ---suspended footrest device--- This is the same correction for claim 11 line 15.
On line 16, “leg movement by said person” should be ---said person’s legs---
On lines 18-19, “amount of activity and duration of said activity” should be ---amount and duration of said activity---
On line 20, “said user” should be ---a user---- 
Applicant is requested to be consistent with claim terminology, specifically with the terms “person” and “user”, because it is unclear if a “person” and a “user” are the same being or separate beings.
Claim 12: On line 1, “ecommerce” should be ---an ecommerce communication link---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “suspended footrest device” on line 2 is unclear if the limitation refers to “apparatus” on line 1, or if the limitation “apparatus” on line 1 is a combination of the “suspended footrest device”.
Regarding claims 2-4, the limitation “the suspended footrest device” on line 1 is unclear if the limitation refers to the combination of the “suspended footrest device” and the “apparatus” in claim 1 line 1, or the “suspended footrest device” of the independent claim or any dependent claim thereof. Applicant is requested to be consistent. The the apparatus--- to maintain consistency with independent claim 1.
Regarding claim 5, the preamble begins with the limitation  “a interface” on line 1, it lacks sufficient antecedent basis. Applicant is requested to be consistent. The limitation “a interface” on line 1 should be changed to ---the apparatus--- to maintain consistency with the preamble of  independent claim 1.
Regarding claim 6, the limitation “a method” on line 1 is unclear because the claimed subject matter does not introduce any methodologies, or steps, for the claimed subject matter to be considered a method. It is unclear whether applicant intends this claim to be a method or apparatus claim. For purposes of the art rejection, the claim is considered an apparatus.
Regarding claims 7-9, the limitation “a method” on line 1 is unclear because the claimed subject matter does not introduce any methodologies, or steps, for the claimed subject matter to be considered a method rather than an apparatus. The limitation “a method for providing and tracking leg exercise by engaging said suspended footrest device” on lines 1-2 is unclear if the limitation is the same as “a method for exercising a person’s legs and tracking activity associated with said exercising including a suspended footrest device for suspension from a fixed location” of claim 6 lines 1-2, or a different method. Applicant is requested to be consistent. The limitation “a method for providing and tracking leg exercise by engaging said suspended footrest device” on lines 1-2 should be ---the method--- to maintain consistency with independent claim 6.
Regarding claim 10, the applicant is requested to be consistent. The limitation “a method” on line 1 should be ---the method--- to maintain consistency with independent claim 6.
Regarding claim 11, the limitation “a method” on line 1 is unclear because the claimed subject matter does not introduce any methodologies, or steps, for the claimed subject matter to be considered a method rather than an apparatus. The limitation “amount of activity” on line 18 is unclear if the limitation is the same as “activity associated with said exercising” of claim 11 line 1, “activity due to leg movement” of claim 11 lines 15-16, “sitting activity” or “foot movement” disclosed in the summary of the invention.
Regarding claim 12, the applicant is requested to be consistent. The limitation “a method” on line 1 should be ---the method--- to maintain consistency with independent claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Harada et al. (US Publication No. 2016/0256736 A1, hereinafter Harada).
See Harada annotated Figures 1-2. Regarding claim 1, Harada discloses an apparatus (suspended footrest device 10, see Figure 1) for exercising a person’s legs (see Abstract lines 1-2) and tracking activity (see paragraph 0047 lines 1-3) associated with said exercising including a suspended footrest device (10) for suspension from a fixed location (see Abstract lines 6-7 and Figure 1), comprising: 
(a) a pair of spaced-apart footrests (pair of footrests 12a, 12b; see Figure 1); 
(b) an elongated member (rigid elongated member 14, see Figure 1) extending laterally along the length thereof between said spaced-apart footrests (“The elongated member 14 is a strut-like component that extends between the footrests 12a, 12b”, see paragraph 0028 lines 1-2), the elongated member (14) having a pair of opposed ends (pair of opposed ends 16a, 16b; see Figure 2) and a medial section (medial section 18, see Figure 1), whereby each of said spaced-apart footrests (12a, 12b) footrests swings pivotally about a central connector (first end 22, see Figure 2) disposed along said medial section (18) of said elongated member (14) so that said footrests (12a, 12b) are pivotally connected to each other along at least two axes (“The footrest 12a, 12b are pivotally connected to the respective ends 16a, 16b along at least axis of rotation, and preferably along at least two axes of rotation”, see paragraph 0028 lines 7-10) to permit simultaneous relative movement therebetween in at least two planes (see Figure 1); 
“(c) at least one flexible and non-rigid suspension member having a first end connected to the elongated member, and a second end connected to a stand for suspension of the footrest device therefrom”, see paragraph 0016 lines 5-9); and 
(d) an activity tracker (movement tracker 48, see Figure 1) affixed to said footrest device (10) to track activity due to leg movement by said person (“the user gets exercise from the suspended footrest device 10 simply by controlling the position of his or her feet and legs on the footrests 12a, 12b during use. In addition, the footrest device 10 can optionally include at least one movement tracker 48 for tracking the movement of the footrests”, see paragraph 0046 line 6 – paragraph 0047 line 3).

    PNG
    media_image1.png
    659
    756
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    502
    599
    media_image2.png
    Greyscale

	
See Harada annotated Figures 1-2. Regarding claim 6, Harada discloses a method for exercising a person’s legs (see Abstract lines 1-2) and tracking activity (see paragraph 0047 lines 1-3) associated with said exercising including a suspended footrest device (suspended footrest device 10, see Figure 1) for suspension from a fixed location (see Abstract lines 6-7 and Figure 1), comprising: 
(a) a pair of spaced-apart footrests (pair of footrests 12a, 12b; see Figure 1); 
(b) an elongated member (rigid elongated member 14, see Figure 1) extending laterally along the length thereof between said spaced-apart footrests (“The elongated member 14 is a strut-like component that extends between the footrests 12a, 12b”, see paragraph 0028 lines 1-2), the elongated member (14) having a pair of opposed ends “The footrest 12a, 12b are pivotally connected to the respective ends 16a, 16b along at least axis of rotation, and preferably along at least two axes of rotation”, see paragraph 0028 lines 7-10) to permit simultaneous relative movement therebetween in at least two planes (see Figure 1); 
(c) at least one flexible and non-rigid suspension member (non-rigid suspension member 20, see Figure 2) having a first end (first end 22, see Figure 2) connected to the medial section (18) of the elongated member (14), and a second end (second end 24, see Figure 2) connected to the fixed location (see Figure 1) for suspension of the footrest device (10) therefrom (“(c) at least one flexible and non-rigid suspension member having a first end connected to the elongated member, and a second end connected to a stand for suspension of the footrest device therefrom”, see paragraph 0016 lines 5-9); and 
(d) an activity tracker (movement tracker 48, see Figure 1) affixed to said footrest device (10) to track activity due to leg movement by said person (“the user gets exercise from the suspended footrest device 10 simply by controlling the position of his or her feet and legs on the footrests 12a, 12b during use. In addition, the footrest device 10 can optionally include at least one movement tracker 48 for tracking the movement of the footrests”, see paragraph 0046 line 6 – paragraph 0047 line 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US Publication No. 2016/0256736 A1, hereinafter Harada) in view of Sperry et al. (US Patent No. 9962574 B2, hereinafter Sperry).
	Regarding claim 2, Harada discloses the suspended footrest device (10) of claim 1, as seen above. 
	However, Harada does not disclose wherein a duration counter for measuring the duration of said leg movement according to start and stop input provided by said activity tracker.
	Sperry teaches a similar product, in the same field of endeavor with regards to providing an exercise device for feet and legs, wherein a duration counter (social networking component within memory 520; “the social networking component can track the number of minutes a user has been ‘very active’”, see Column 8 lines 12-14 and Sperry annotated Figure 7) for measuring the duration of said leg movement according to start and stop input by said activity tracker (sensor 140; “The sensor 140 is adapted to detect motion of the sliding unit 100 and generate activity data 145 indicative of one or more characteristics of this motion.” See Column 6 lines 6-8).

    PNG
    media_image3.png
    886
    698
    media_image3.png
    Greyscale

“The method [of promoting exercise by a user] may comprise providing feedback to the user based on at least in part of the transmitted data, and according to an embodiment of the invention, the feedback is in the form of an audible indicator. The method may further comprise providing an activity analysis, which may be based on one or more physical characteristics of the user, including, for example, body weight.” See Column 1 line 61 – Column 2 line 8).
	Regarding claim 3, Harada as modified by Sperry discloses the suspended footrest device of claim 2, as seen above. Harada further discloses an electronic interface device (transmitter within movement tracker 48; “The movement tracker 48 can include at least one accelerometer or other electromechanical devices for detecting and measuring movement and generating an electrical data signal that correlates to the movement of the footrests. The movement tracker 48 includes a transmitter for transmitting the electrical data signal including information about the movement of the footrests. Data from these measuring devices is transmitted to a computer-readable software program … [that] can operate on a computer, a tablet, a mobile phone, a watch, or any other suitable type of computing device”, see paragraph 0047 lines 3-18 and Harada annotated Figure 1) for providing said person’s smartphone with information indicative of accumulated exercise according to the output of said activity “Data from these measuring devices is transmitted to a computer-readable software program which can be designed to record the amount of movement by the user and calculate the total number of calories burned, equivalent miles walked, and so forth.” See paragraph 0047 lines 9-13); and an electronic interface device (see Harada annotated Figure 1) for providing calorie counting information to said person.
	Regarding claim 4, Harada as modified by Sperry discloses the suspended footrest device of claim 3, as seen above. Harada further discloses an electronic interface device (see Harada annotated Figure 1) for providing calorie counting information to said person.
	Regarding claim 5, Harada discloses the suspended footrest device of claim 1, as seen above. 
	However, Harada does not disclose an interface wherein an ecommerce communication link may be conducted in coordination with said tracking activity. (Examiner notes that the functional claim language includes the phrase “may be” which indicates the limitation “ecommerce communication link” is not required to be present in prior art. However, Sperry does teach the ecommerce communication link, see below.)
	Sperry teaches a similar product, in the same field of endeavor with regards to providing an exercise device for feet and legs, wherein an ecommerce communication link may be conducted in coordination with said tracking activity (“Another feature in various embodiments is incorporation with insurance provider programs. For example, certain insurance providers have incentive programs…that allow participants to track health and wellness activities and provide rewards for reaching certain activity levels. In this way, tracking module 524 in certain embodiments can be configured to process and send activity data 145 to a given insurance provider network for incentive tracking.” See Column 8 lines 56-64). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harada to include an ecommerce communication link in coordination with said tracking activity as taught by Sperry. The motivation for the modification would have been to incentivize the user for continual use while promoting exercise (“A system for promoting exercise…further comprising an application program interface…adapted to interact with a third party activity incentive program”, see Sperry claim 27).
	Regarding claim 7, Harada discloses the method for providing and tracking leg exercise by engaging said suspended footrest device (10) of claim 6, as seen above. 
	However, Harada does not disclose wherein a duration counter for measuring the duration of said leg movement according to start and stop input provided by said activity tracker.
	Sperry teaches a similar method, in the same field of endeavor with regards to providing and tracking leg exercise, wherein a duration counter (“the social networking component (not shown) can track the number of minutes a user has been ‘very active’”, see Column 8 lines 12-14 and Sperry annotated Figure 7) for measuring the duration of said leg movement according to start and stop input by said activity tracker (“The sensor 140 is adapted to detect motion of the sliding unit 100 and generate activity data 145 indicative of one or more characteristics of this motion.” See Column 6 lines 6-8 and Sperry annotated Figure 7).
“The method [of promoting exercise by a user] may comprise providing feedback to the user based on at least in part of the transmitted data, and according to an embodiment of the invention, the feedback is in the form of an audible indicator. The method may further comprise providing an activity analysis, which may be based on one or more physical characteristics of the user, including, for example, body weight.” See Column 1 line 61 – Column 2 line 8).
	Regarding claim 8, Harada as modified by Sperry discloses the method for providing and tracking leg exercise by engaging said suspended footrest device (10) of claim 7, as seen above. Harada further discloses an electronic interface device (“The movement tracker 48 can include at least one accelerometer or other electromechanical devices for detecting and measuring movement and generating an electrical data signal that correlates to the movement of the footrests. The movement tracker 48 includes a transmitter for transmitting the electrical data signal including information about the movement of the footrests. Data from these measuring devices is transmitted to a computer-readable software program … [that] can operate on a computer, a tablet, a mobile phone, a watch, or any other suitable type of computing device”, see paragraph 0047 lines 3-18 and Harada annotated Figure 1) for providing said person’s smartphone with information indicative of accumulated exercise according to the output of said “Data from these measuring devices is transmitted to a computer-readable software program which can be designed to record the amount of movement by the user and calculate the total number of calories burned, equivalent miles walked, and so forth.” See paragraph 0047 lines 9-13); and an electronic interface device (48) for providing calorie counting information to said person.
	Regarding claim 9, Harada as modified by Sperry discloses the method for providing and tracking leg exercise by engaging said suspended footrest device (10) of claim 8, as seen above. Harada further discloses an electronic interface device (48) for providing calorie counting information to said person.
	Regarding claim 10, Harada discloses the method for providing and tracking leg exercise by engaging said suspended footrest device (10) of claim 6, as seen above. 
	However, Harada does not disclose an interface wherein an ecommerce communication link may be conducted in coordination with said tracking activity. (Examiner notes that the functional claim language includes the phrase “may be” which indicates the limitation “ecommerce communication link” is not required to be present in prior art. However, Sperry does teach the ecommerce communication link, see below.)
	Sperry teaches a similar method, in the same field of endeavor with regards to providing and tracking leg exercise, wherein an ecommerce communication link may be conducted in coordination with said tracking activity (“Another feature in various embodiments is incorporation with insurance provider programs. For example, certain insurance providers have incentive programs…that allow participants to track health and wellness activities and provide rewards for reaching certain activity levels. In this way, tracking module 524 in certain embodiments can be configured to process and send activity data 145 to a given insurance provider network for incentive tracking.” See Column 8 lines 56-64). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harada to include an ecommerce communication link in coordination with said tracking activity as taught by Sperry. The motivation for the modification would have been to incentivize the user for continual use while promoting exercise (“A system for promoting exercise…further comprising an application program interface…adapted to interact with a third-party activity incentive program”, see Sperry claim 27).
	Regarding claim 11, Harada discloses a method for exercising a person’s legs (see Abstract lines 1-2) and tracking activity (see paragraph 0047 lines 1-3) associated with said exercising including a suspended footrest device (suspended footrest device 10, see Harada annotated Figure 1) for suspension from a fixed location (see Abstract lines 6-7 and Harada annotated Figure 1), comprising: 
(a) a pair of spaced-apart footrests (pair of footrests 12a, 12b; see Harada annotated Figure 1); 
(b) an elongated member (rigid elongated member 14, see Harada annotated Figure 1) extending laterally along the length thereof between said spaced-apart footrests (“The elongated member 14 is a strut-like component that extends between the footrests 12a, 12b”, see paragraph 0028 lines 1-2), the elongated member (14) having a pair of opposed ends (pair of opposed ends 16a, 16b; see Harada annotated Figure 2) and a medial section (medial section 18, see Harada annotated Figure 1), whereby each of said spaced-apart footrests (12a, 12b) footrests swings pivotally about “The footrest 12a, 12b are pivotally connected to the respective ends 16a, 16b along at least axis of rotation, and preferably along at least two axes of rotation”, see paragraph 0028 lines 7-10) to permit simultaneous relative movement therebetween in at least two planes (see Harada annotated Figure 1); 
(c) at least one flexible and non-rigid suspension member (non-rigid suspension member 20, see Harada annotated Figure 2) having a first end (first end 22, see Harada annotated Figure 2) connected to the medial section (18) of the elongated member (14), and a second end (second end 24, see Harada annotated Figure 2) connected to the fixed location (see Harada annotated Figure 1) for suspension of the footrest device (10) therefrom (“(c) at least one flexible and non-rigid suspension member having a first end connected to the elongated member, and a second end connected to a stand for suspension of the footrest device therefrom”, see paragraph 0016 lines 5-9); and 
(d) an activity tracker (movement tracker 48, see Harada annotated Figure 1) affixed to said footrest device (10) to track activity due to leg movement by said person (“the user gets exercise from the suspended footrest device 10 simply by controlling the position of his or her feet and legs on the footrests 12a, 12b during use. In addition, the footrest device 10 can optionally include at least one movement tracker 48 for tracking the movement of the footrests”, see paragraph 0046 line 6 – paragraph 0047 line 3).
	However, Harada does not disclose a computer interface with existing application software to track a user’s human condition including heart rate, amount of activity and duration of said activity, and memory storage for storing the performance of said user on a day by day basis to track chronological performance and track overall health.
	Sperry teaches a similar method, in the same field of endeavor with regards to providing and tracking leg exercise, wherein: 
(e) a computer interface (operating system 522, see Sperry annotated Figure 7) with existing application software (“In the present embodiment, operating system 522 provides a software platform for carrying out various applications associated with the activity data 145.” See Column 7 lines 10-12) to track a user’s human condition including heart rate, amount of activity and duration of said activity (“In various embodiments, one user input interface device may be a heart-monitoring component that is capable of generating and transmitting data indicative of one or more characteristics of a user’s heart beat patterns.” See Column 9 lines 15-19); and 
(f) memory storage (memory 520, see Sperry annotated Figure 7) for storing the performance of said user on a day to day basis to track chronological performance and track overall health (“In various embodiments, memory 520 may further comprise a social networking component…In various embodiments, the activity data 145 may be sent to a social networking server. As shown in FIG. 9, a plurality of users can each share their total number of steps and miles traveled for a seven day period, as well as the respective daily averages of each.” See Column 8 lines 40-48);
and wherein ecommerce may be conducted in coordination with said tracking activity (“Another feature in various embodiments is incorporation with insurance provider programs. For example, certain insurance providers have incentive programs…that allow participants to track health and wellness activities and provide rewards for reaching certain activity levels. In this way, tracking module 524 in certain embodiments can be configured to process and send activity data 145 to a given insurance provider network for incentive tracking.” See Column 8 lines 56-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harada to include a computer interface with existing application software to track a user's human condition including heart rate, amount of activity and duration of said activity and memory storage for storing the performance of said user on a day by day basis to track chronological performance and track overall health, and wherein ecommerce may be conducted in coordination with said tracking activity as taught by Sperry. The motivation for the modification would have been to provide custom feedback to the user while promoting exercise through incentives (“memory 520 may further compromise an application configured to access [data from various user input interface devices] to provide customized feedback to the user.” See Column 9 lines 19-21 and Sperry claim 27), 
Regarding claim 12, Harada as modified by Sperry discloses the method according to claim 11, as seen above.
Harada as modified by Sperry further teaches wherein ecommerce may be conducted in coordination with said tracking activity. (Examiner notes that the functional claim language includes the phrase “may be” which indicates the limitation “ecommerce communication link” is not required to be present in prior art. However, Sperry does teach the ecommerce communication link as shown above.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harada et al. (US Publication No. 2016/0256736 A1, hereinafter Harada) contains an embodiment of the suspended footrest device (see Harada annotated Figure 6) having a pair of spaced-apart footrests and stand.

    PNG
    media_image4.png
    603
    706
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R PATUBO whose telephone number is (571)272-6717. The examiner can normally be reached M-F 730-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY R PATUBO/           Examiner, Art Unit 3784                           

/LOAN B JIMENEZ/           Supervisory Patent Examiner, Art Unit 3784